UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4411
KENNETH O. LEWIS,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                  Robert E. Payne, District Judge.
                           (CR-99-126)

                  Submitted: December 29, 2000

                      Decided: January 24, 2001

      Before WILKINS, LUTTIG, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Christopher L. Anderson, GOODMAN, WEST & FILETTI, P.L.L.C.,
Glen Allen, Virginia, for Appellant. Robert E. Trono, Assistant
United States Attorney, Richmond, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. LEWIS
                              OPINION

PER CURIAM:

   Kenneth O. Lewis appeals the district court’s order revoking his
supervised release and sentencing him to twenty-four months’ impris-
onment. Lewis’ attorney has filed a brief pursuant to Anders v. Cali-
fornia, 386 U.S. 738 (1967), representing that, in his view, there are
no meritorious issues for appeal, but raising one issue of whether the
district court abused its discretion by imposing a sentence greater than
the term of imprisonment for the original offense. Lewis has been
notified of his right to file a pro se supplemental brief but has not
done so. The Government elected not to file a responding brief. Find-
ing that the issue raised by counsel is without merit and discerning no
other error in the record below, we affirm.

   This court reviews for abuse of discretion the district court’s order
imposing a sentence after revocation of supervised release. United
States v. Davis, 53 F.3d 638, 642-43 (4th Cir. 1995). The district court
abuses its discretion when it fails or refuses to exercise its discretion
or when its exercise of discretion is flawed by an erroneous legal or
factual premise. James v. Jacobson, 6 F.3d 233, 239 (4th Cir. 1993).
The district court may revoke a defendant’s term of supervised release
if it finds by a preponderance of the evidence that he violated the
terms of release. 18 U.S.C.A. § 3583(e)(3) (West 2000). Lewis admit-
ted to the two violations of supervised release stated in the Petition
on Supervised Release when he pled guilty. There is nothing in the
record to support a finding that Lewis’ guilty plea was not knowing
and voluntary, nor does he make this allegation.

   Under 18 U.S.C.A. § 3583(e)(3), the district court may revoke a
term of supervised release, and require the defendant to serve in
prison all or part of the term of supervised release authorized by stat-
ute for the offense that resulted in imposition of the term of super-
vised release without granting credit for time previously served on
post-release supervision. Therefore the district court did not abuse its
discretion because it imposed a sentence authorized by the revocation
statute.

   As required by Anders, we have independently reviewed the entire
record and all pertinent documents. We have considered all possible
                        UNITED STATES v. LEWIS                        3
issues presented by this record and concluded that there are no non-
frivolous grounds for this appeal. Pursuant to the plan adopted by the
Fourth Circuit Judicial Council in implementation of the Criminal
Justice Act of 1964, 18 U.S.C. § 3006A (1994), this court requires
that counsel inform his client, in writing, of his right to petition the
Supreme Court for further review. If requested by his client to do so,
counsel should prepare a timely petition for writ of certiorari. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                           AFFIRMED